UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 14, 2014 CoroWare, Inc. (Exact name of registrant as specified in its charter) Delaware 000-33231 95-4868120 (State of Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification Number) 601 108th Avenue Northeast Suite 1900 Bellevue, WA 98004 (Address of principal executive offices) (800) 641-2676 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 1.01 ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT On April 4, 2014, the Board of Directors of CoroWare, Inc., a Delaware corporation (the "Company") authorized the execution of that certain Settlement Agreement and Stipulation dated April 2, 2014 (the "Settlement Agreement") with IBC Funds LLC, a Nevada limited liability company ("IBC Funds"). The Company had certain payables outstanding due and owing to creditors aggregating $96,800.00 (collectively, the "Payables"). IBC Funds purchased the Payables from their respective holders and subsequently filed a claim against the Company in the Circuit Court of the Twelfth Judicial Circuit in and for Sarasota County, Florida for the payment of the Payables. Thus, the Company and IBC Funds desired to resolve and settle the Payables and entered into the Settlement Agreement. On or about the dates listed below in Table 1, IBC Funds delivered conversion notices to the Company (the "Conversion Notice") to convert, pursuant to the Settlement Agreement, portions of the amount of Payables into shares of common stock. The shares of common stock were exempt from registration under the Securities Act of 1933, as amended, in reliance upon Section 3(a)(10). The Board of Directors determined it was in the best interests of the Company and its shareholders to enter into the Settlement Agreement and resulting issuance of shares pursuant to Section 3(a)(10) in order to ensure the successful operational aspects of the Company within the next six months and to accelerate the possibility of generation of revenue from multiple sources. TABLE 1 Date of Conversion Dollar Amount Number of Shares Issued April 4, 2014 April 17, 2014 April 22, 2014 April 28, 2014 May 1, 2014 May 5, 2014 May 9, 2014 May 15, 2014 ITEM 3.02 UNREGISTERED SALES OF EQUITY SECURITIES (a) The Board of Directors of the Company approved and authorized the issuance of an aggregate 850,000,000 shares of restricted common stock of the Company at various per share prices based upon a 50% discount of the lowest trading price over the prior twenty days from the dates of conversion The aggregate850,000,000 shares of common stock were issued in the amounts and on or about the dates listed in Table 1 found in Item 1.01 above, and in accordance with the terms and provisions of the Settlement Agreement. All of the issuances in Table 1 were issued to IBC Funds in reliance on Section 3(a)(10) of the Securities Act of 1933, as amended (the “Securities Act”). (b) On or about the dates and in the amounts listed below in Table 2, convertible note holders were issued an aggregate of 7,577,592,311 common shares pursuant to conversions of various promissory notes which were convertible into shares of common stock. The shares of common stock were exempt from registration under the Securities Act of 1933, as amended, in reliance upon Section 4(a)(2) of the Securities Act. TABLE 2 Date of Conversion Dollar Amount Number of Shares Issued January 14, 2014 January 14, 2014 January 15, 2014 January 16, 2014 January 17, 2014 January 20, 2014 January 21, 2014 January 23, 2014 January 28, 2014 January 29, 2014 January 29, 2014 January 29, 2014 February 4, 2014 February 4, 2014 February 6, 2014 February 6, 2014 February 7, 2014 February 10, 2014 February 11, 2014 February 12, 2014 February 13, 2014 February 13, 2014 February 14, 2014 February 20, 2014 February 20, 2014 February 20, 2014 February 20, 2014 February 20, 2014 February 21, 2014 February 24, 2014 February 24, 2014 February 26, 2014 February 26, 2014 February 27, 2014 February 27, 2014 February 27, 2014 March 3, 2014 March 6, 2014 March 17, 2014 March 7, 2014 March 7, 2014 March 10, 2014 March 10, 2014 March 10, 2014 March 11, 2014 March 11, 2014 March 11, 2014 March 12, 2014 March 13, 2014 March 13, 2014 March 14, 2014 March 14, 2014 March 17, 2014 March 17, 2014 March 18, 2014 March 19, 2014 March 19, 2014 March 20, 2014 March 20, 2014 March 21, 2014 March 21, 2014 March 21, 2014 March 24, 2014 March 24, 2014 March 24, 2014 March 24, 2014 March 25, 2014 March 25, 2014 March 25, 2014 March 25, 2014 March 26, 2014 March 27, 2014 March 27, 2014 March 27, 2014 March 27, 2014 March 27, 2014 March 27, 2014 March 27, 2014 March 27, 2014 March 27, 2014 March 28, 2014 March 31, 2014 March 31, 2014 March 31, 2014 April 1, 2014 April 2, 2014 April 2, 2014 April 3, 2014 April 3, 2014 April 4, 2014 April 4, 2014 April 4, 2014 April 4, 2014 April 4, 2014 April 7, 2014 April 8, 2014 April 8, 2014 April 8, 2014 April 10, 2014 April 11, 2014 April 11, 2014 April 14, 2014 April 14, 2014 April 14, 2014 April 15, 2014 April 17, 2014 April 17, 2014 April 22, 2014 April 24, 2014 April 23, 2014 April 25, 2014 April 30, 2014 May 2, 2014 May 2, 2014 April 23, 2014 April 30, 2014 April 29, 2014 April 29, 2014 May 8, 2014 May 12, 2014 May 12, 2014 May 14, 2014 May 15, 2014 May 27, 2014 May 29, 2014 June 4, 2014 Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COROWARE, INC. Date: September 5, 2014 By: /s/Lloyd Spencer Lloyd Spencer Chief Executive Officer
